—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered October 5, 1999, convicting him of criminal sale of a controlled substance in the third degree and crim*392inal possession of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant erroneously contends that the People failed to disprove his agency defense beyond a reasonable doubt. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the defendant’s claim that he was merely acting as an agent of the undercover detectives in the narcotics transaction (see, People v Herring, 83 NY2d 780; People v Leybovich, 201 AD2d 670). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Santucci, J. P., McGinity, Luciano and Adams, JJ., concur.